JOHN M. BERND, PETITIONER v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Bernd v. CommissionerDocket No. 3340.United States Board of Tax Appeals4 B.T.A. 291; 1926 BTA LEXIS 2330; July 20, 1926, Decided 1926 BTA LEXIS 2330">*2330 J. E. Hughes, Esq., for the petitioner.  L. C. Mitchell, Esq., for the respondent.  4 B.T.A. 291">*291  Before STERNHAGEN, LITTLETON and TRUSSELL.  The Commissioner determined a deficiency of $1,322.78 for 1920, arising from the determination that the farm that the petitioner sold in 1920 was, on March 1, 1913, worth $30,000.  FINDINGS OF FACT.  On March 1, 1913, the petitioner was the owner of a 240-acre farm, which he sold in 1920.  On March 1, 1913, the fair market value of this farm was $37,500.  Judgment for the petitioner.  Order of redetermination will be entered on 15 days' notice, under Rule 50.